DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on December 2, 2021 in response to the Office Action dated September 9, 2021. This action is made Final.
Claims 1-20 and 22-26 are pending in the case. 
Claims 1, 11, and 22 are independent claims.
Claims 1-20 and 22-26 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended Claim 22, cancelled Claim 21, added claims 24-26, and submitted arguments against the prior art in the Office Action dated September 9, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “user interface tool,” “presentation renderer,” “layout 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 11, 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sreenivasan, and further in view of Huang et al., US Patent no. US 9,652,510 (“Huang”).

	Sreenivasan teaches or suggests a method for using a declarative definition language to drive a presentation renderer to render a form, comprising:
	defining a form using a declarative definition language, wherein the declarative definition language defines the form in terms of its fields and its presentation (see  para. 0055 - declarative XML file 104 may define the structure of the UI, database and other business validations. This declarative XML file 104 may also include information required to render the list and details UI, create SQL tables and views, generate reports, PDF and prepare to import and export data using spreadsheet; para. 0056 - declarative XML file 104 for a simple employee form, which captures details like name, designation and date of birth. This would include definition of the structure for rendering of the form; para. 0058 - declarative XML file 104 for a simple employee form, which captures details like name, designation and date of birth. This would include definition of the structure for rendering of the form.);
	generating a run-time object from the declarative definition language (see para. 0048 - create SQL table, as per the declarative XML file 104, to persist the data captured. Furthermore, the framework engine 106 may generate SQL query to perform the CRUD [Create, Read, Update, and Delete] operations; para. 0057 - SQL table which the engine 106 creates and uses it to perform the CRUD operations; para. 0062 - instantiates the renderer engine 108 to render the form. The framework engines 106 may also take care of CRUD (Create, Retrieve, Update and Delete) operations; engine 108 generate or renders the form Ul by referring to the declarative; para. 0109 - generates and renders the form UI by referring to the corresponding declarative.);
entering the form data (see para. 0048 - framework engine 106 renders the form UI in the host application 100 by referring to the declarative XML file 104 to capture input from users provided via the client devices 114. Further, the framework engine 106 may create SQL table, as per the declarative XML file 104, to persist the data captured; para. 0056 - declarative XML file 104 for a simple employee form, which captures details like name, designation and date of birth; para. 0058 - The declarative XML file 104 may identify a second form UI and data corresponding to a field.); and 
	rendering the form with a presentation renderer, wherein the presentation renderer uses the run-time object and the form data (see para. 0048 - create SQL table, as per the declarative XML file 104, to persist the data captured. Furthermore, the framework engine 106 may generate SQL query to perform the CRUD [Create, Read, Update, and Delete] operations; para. 0057 - SQL table which the engine 106 creates and uses it to perform the CRUD operations; para. 0062 - instantiates the renderer engine 108 to render the form. The framework engines 106 may also take care of CRUD (Create, Retrieve, Update and Delete) operations; engine 108 generate or renders the form Ul by referring to the declarative; para. 0109 - generates and renders the form UI by referring to the corresponding declarative.).
	Huang teaches or suggests evaluating a calculation against the form data and returning a result (see col. 1, lines 60-62 – interactively re-calculate and update scores associated with the package of data items as the user interacts with the data package via the user interface; col. 4, lines 65-67 - Data items may be associated with one another, and further may relate to a given period of time, place, medium, etc.; col. 7, lines 60-67 - calculated parameters 202e regarding the package. These 60 may include, for example, a 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Sreenivasan, to include valuating a calculation against the form data and returning a result for the purpose of efficiently visualizing the propagation of changes through linked data, as taught by Huang (col. 7, lines 43-45). 
Claim(s) 11:
Claim(s) 11 correspond to Claim 1, and thus, Sreenivasan and Huang teach or suggest the limitations of claim(s) 11 as well.

Claim 2:
	Sreenivasan further teaches or suggests wherein the fields are scalar fields (see para. 0048 – engine 106 renders the form UI in the host application 100 by referring to the declarative XML file 104 to capture input from users provided via the client devices; para. 0056 - declarative XML file 104 for a simple employee form, which captures details like name, designation and date of birth. This would include definition of the structure for 
Claim(s) 12:
Claim(s) 12 correspond to Claim 2, and thus, Sreenivasan and Huang teach or suggest the limitations of claim(s) 12 as well.

Claim 5:
Sreenivasan further teaches or suggests instructions for loading the declarative definition language (see para. 0048 - declarative XML file 104 defining the structure of the form UI and database, and validations, may be received as an input by the framework engine 106. The framework engine 106 renders the form UI in the host application 100 by referring to the declarative XML file 104 to capture input from users provided via the client devices 114. Further, the framework engine 106 may create SQL table, as per the declarative XML file 104, to persist the data captured; para. 0055 - uses declarative XML file 104 to enable various functionalities. At step 302, a declarative XML file 104 is received as an input by the framework engine; para.0062 - framework engine 106 processes the declarative XML.).
Claim(s) 15:
Claim(s) 15 correspond to Claim 5, and thus, Sreenivasan and Huang teach or suggest the limitations of claim(s) 15 as well.


	Sreenivasan appears to fail to explicitly disclose monitoring the data with a change broadcaster.
Huang further teaches or suggests monitoring the data with a change broadcaster (see col. 7, lines 40-67 - score change indication 202c may indicate a 40 change in the score, as compared to an initial score, as a result of a change to the package. Thus, as the user interacts with the package, the user may be able to easily evaluate an effect that they are having on the score. the values and indicator shown in the header 201 may be updated interactively and automatically as the user inter- 65 acts with the system via the user interface and changes aspects of a package; col. 9 – lines 59-67 - user interacts with system via the interactive user interface, and makes changes to the package, 60 including applying one or more recommendations, the system automatically recalculates all scores and other information in the header 201. Thus, the user may easily and efficiently edit the package and arrive at an optimized package solution; col. 10, lines 12-16 - automatically re-determines recommendations as the package is changed. Alternatively, and/or in addition, the system 15 may re-prioritize and/or re-order recommendations based on changes to the package.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Sreenivasan, to include monitoring the data with a change broadcaster
Claim(s) 16:
Claim(s) 16 correspond to Claim 6, and thus, Sreenivasan and Huang teach or suggest the limitations of claim(s) 16 as well.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Sreenivasan, in view of Huang, and further in view of Nalsky, US Patent Application no. US 2016/0232492 (“Nalsky”).
Claim 3:
	Sreenivasan appears to fail to explicitly disclose wherein the fields are group fields.
	Nalsky teaches or suggests wherein the fields are group fields (see para. 0011 - plurality of input fields are individual fields, groups of fields; para. 0082 - input fields are individual fields, groups of fields, or line item table fields; para. 0084-0085 – following types of fillable form input fields: 8) group field that does simply visual grouping of elements within a form under common header.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Sreenivasan, to include wherein the fields are group fields for the purpose of efficiently organizing form data, as taught by Nalsky (0007 and 0085). 
Claim(s) 13:
Claim(s) 13 correspond to Claim 3, and thus, Sreenivasan, Huang, and Nalsky teach or suggest the limitations of claim(s) 13 as well.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Sreenivasan, in view of Huang, and further in view of Canton et al., US Patent Application no. US 2017/0124057 (“Canton”).
Claim 4:
	Sreenivasan appears to fail to explicitly disclose wherein the fields are array fields.
	Canton teaches or suggests wherein the fields are array fields (see para. 0043 - the formula for the cell may specify an array containing two images; para. 0048 – Array component 114 may associate a plurality of images with one or more cells; para. 0088 - calculation functions can be performed on a single image in a cell, on a single image in multiple cells, on an array of images.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Sreenivasan, to include wherein the fields are array fields for the purpose of efficiently performing calculation functions on groups of objects associated with a specific cell or field, as taught by Canton (0004 and 0088). 
Claim(s) 14:
Claim(s) 14 correspond to Claim 4, and thus, Sreenivasan, Huang, and Canton teach or suggest the limitations of claim(s) 14 as well.

Claims 7, 8, 10, 17, 18, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable Sreenivasan, in view of Huang, and further in view of Estrada et al., US Patent Application Publication no. US 2008/0148146 (“Estrada”).

	Sreenivasan appears to fail to explicitly disclose managing the layout of form controls.
Estrada teaches or suggests managing the layout of form controls (see para. 00230 - to FIG. 34, it is a further aspect of the invention that there is provided to a user at a browser the ability to create and maintain forms. provides fields and layout; para. 0231 - can create a new form by defining the fields that make up the form: name, field, type. Types are edit box, radio button, check box, attachment. customize page, selects forms page, and selects the new form button; para. 0236 - form is an object that contains fields and layout.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Sreenivasan, to include managing the layout of form controls for the purpose of efficiently enabling non-professional users to easily create dynamic forms, as taught by Estrada (para. 0026).
Claim(s) 17:
Claim(s) 17 correspond to Claim 7, and thus, Sreenivasan, Huang, and Estrada teach or suggest the limitations of claim(s) 17 as well.

Claim 8:
	Sreenivasan appears to fail to explicitly disclose managing the appearance of a form.
Estrada teaches or suggests managing the appearance of a form (see para. 00230 - to FIG. 34, it is a further aspect of the invention that there is provided to a user at a browser the ability to create and maintain forms. provides fields and layout; para. 0231 - can create 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Sreenivasan, to include managing the appearance of a form for the purpose of efficiently enabling non-professional users to easily create dynamic forms, as taught by Estrada (para. 0026).
Claim(s) 18:
Claim(s) 18 correspond to Claim 8, and thus, Sreenivasan, Huang, and Estrada teach or suggest the limitations of claim(s) 18 as well.

Claim 10:
	As indicated above, Sreenivasan teaches or suggests using the declarative definition.
	Estrada further teaches or suggests defining a workflow (see para. 0026 - allow users, not skilled as designers, to create workflow documents from a web browser; para. 0177 - form manages the display of data notes. A form can contain fields for containing data and employ scripts to process and compute data; para. 0180 - form, like a page, displays information, but unlike a page is also used to collect information. A form provides the structure for creating and displaying documents, and documents are the design element that store data in a database; para. 00230 - provided to a user at a browser the ability to create and maintain forms. A form provides fields and layout; para. 0231 - create a new form by defining the fields that make up the form: name, field, type; para. 0232 - definition 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Sreenivasan, to include defining a workflow for the purpose of efficiently enabling non-professional users to easily create dynamic forms, as taught by Estrada (para. 0026).
Claim(s) 20:
Claim(s) 20 correspond to Claim 10, and thus, Sreenivasan, Huang, and Estrada teach or suggest the limitations of claim(s) 20 as well.

Claim 22:
	Sreenivasan teaches or suggests a system for dynamically defining and generating forms and a workflow comprising:
	a form defining means for defining said form using a declarative language based on said instructions, wherein said declarative definition language defines a field and a presentation of said form (see para. 0055 - declarative XML file 104 may define the structure of the UI, database and other business validations. This declarative XML file 104 may also include information required to render the list and details UI, create SQL tables and views, generate reports, PDF and prepare to import and export data using spreadsheet; para. 0056 - declarative XML file 104 for a simple employee form, which captures details like name, designation and date of birth. This would include definition of the structure for rendering of the form; para. 0058 - declarative XML file 104 for a simple employee form, 
	a generator, coupled to said form defining means, for generating a run-time object from said declarative definition language (see para. 0048 - create SQL table, as per the declarative XML file 104, to persist the data captured. Furthermore, the framework engine 106 may generate SQL query to perform the CRUD [Create, Read, Update, and Delete] operations; para. 0057 - SQL table which the engine 106 creates and uses it to perform the CRUD operations; para. 0062 - instantiates the renderer engine 108 to render the form. The framework engines 106 may also take care of CRUD (Create, Retrieve, Update and Delete) operations; engine 108 generate or renders the form Ul by referring to the declarative; para. 0109 - generates and renders the form UI by referring to the corresponding declarative.); and
	a storage device for storing said form (see para. 0006 - enable storage of the declarative XML file in a digital repository; para. 0007 - declarative XML file defining at least a structure of a user interface form and storing the declarative XML file in a digital repository; para. 0104 - application may create tables locally as per the declarative XML files 104 and persist data within those tables; para. 0109 – application generates and renders the form UI by referring to the corresponding declarative XML file 104 and data stored locally. Any data that is added using the form is stored locally. data stored locally to sync (two-way sync) with the corresponding table and files stored in the system.);
	a portable device for retrieving said form from said storage device over a network (see Fig. 1; para. 0048 – engine 106 renders the form UI in the host application 100 by referring 
	a second input means, coupled to said portable device, permitting a first user to enter data into said form (see Fig. 1; para. 0048 – engine 106 renders the form UI in the host application 100 by referring to the declarative XML file 104 to capture input from users provided via the client devices create; SQL table, as per the declarative XML file 104, to persist the data captured. Furthermore, the framework engine 106 may generate SQL query to perform the CRUD [Create, Read, Update, and Delete] operations.);
	a presentation renderer for rendering said form, wherein said presentation renderer presents said form on the portable device and uses the run-time object and the form data (see Fig. 1; para. 0048 – engine 106 renders the form UI in the host application 100 by referring to the declarative XML file 104 to capture input from users provided via the client devices create; SQL table, as per the declarative XML file 104, to persist the data captured. Furthermore, the framework engine 106 may generate SQL query to perform the CRUD [Create, Read, Update, and Delete] operations; para. 0057 - SQL table which the engine 106 creates and uses it to perform the CRUD operations; para. 0062 - instantiates the renderer engine 108 to render the form. The framework engines 106 may also take care of CRUD (Create, Retrieve, Update and Delete) operations; engine 108 generate or renders the form Ul by referring to the declarative; para. 0109 - generates and renders the form UI by referring to the corresponding declarative.).
Estrada teaches or suggests a first input means for receiving instructions from a user to dynamically define a form; coupled to said first input means … to receive said instructions based on said instructions (see para. 0026 - allow users, not skilled as designers, to create A form provides fields and layout; para. 0231 - create a new form by defining the fields that make up the form: name, field, type; para. 0232 - definition of the form which includes the field notes 342, the layout from the form note 341, and workflow attributes; 0233 - create forms which include a definition of where and how data should be stored, and which enables others to manipulate the form.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Sreenivasan, to include a first input means for receiving instructions from a user to dynamically define a form; coupled to said first input means … to receive said instructions …  based on said instructions for the purpose of efficiently enabling non-professional users to easily create dynamic forms, as taught by Estrada (para. 0026).
Huang further teaches or suggests a calculation means, responsive to said data entered into said form, for performing predefined calculations, evaluating said form data, and returning a result (see col. 1, lines 60-62 – interactively re-calculate and update scores associated with the package of data items as the user interacts with the data package via the user interface; col. 4, lines 65-67 - Data items may be associated with one another, and further may relate to a given period of time, place, medium, etc.; col. 7, lines 60-67 - 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Sreenivasan, to include a calculation means, responsive to said data entered into said form, for performing predefined calculations, evaluating said form data, and returning a result for the purpose of efficiently visualizing the propagation of changes through linked data, as taught by Huang (col. 7, lines 43-45). 

Claim 23:
Estrada further teaches or suggests comprising a workflow definition means for defining a workflow based on instructions from said first input means (see para. 0026 - to allow users, not skilled as designers, to create workflow documents from a web browser; para. 0230 - there is provided to a user at a browser the ability to create and maintain forms; para. 0231 - can create a new form by defining the fields that make up the form: name, field, type; para. 0232 – creates a page using the definition of the form which includes the field notes 342, the layout from the form note 341, and workflow attributes; 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Sreenivasan, to include comprising a workflow definition means for defining a workflow based on instructions from said first input means for the purpose of efficiently enabling non-professional users to easily create dynamic forms, as taught by Estrada (para. 0026).

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Sreenivasan, in view of Huang, and further in view of Urbanke et al., US Patent Application Publication no. US 2021/0042297 (“Urbanke”).
Claim 9:
	Sreenivasan appears explicitly disclose generating logic paradigms with a calculation learning engine.
	Urbanke teaches or suggests generating logic paradigms with a calculation learning engine (see para. 0009 - machine-learning method comprising: using one or more features determined and selected with the computer-implemented method of generating a feature for a machine-learning application, to calculate aggregation results from sample data that is at least partially included in one or more peripheral tables, joining the calculated aggregation results to a population table which includes target values; and training a machine-learning algorithm based on the aggregation results and the target values in the 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Sreenivasan, to include generating logic paradigms with a calculation learning engine for the purpose of efficiently generating useful algorithms based on calculated aggregation results, as taught by Urbanke (0005 and 0009).
Claim(s) 19:
Claim(s) 19 correspond to Claim 9, and thus, Sreenivasan, Huang, and Urbanke teach or suggest the limitations of claim(s) 19 as well.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable Sreenivasan, in view of Huang, and further in view of Boucher et al., US Patent Application Publication no. US 2017/0315979 (“Boucher”).
Claim 24:
	Sreenivasan appears to fail to explicitly disclose wherein the calculation is evaluated according to a user-defined formula.
	Boucher further teaches or suggests wherein the calculation is evaluated according to a user-defined formula (see para. 0186 - determining the VE in response to a user
entered formula; para. 0350 - update the table organization value by applying the user formula value to an entire column of the table; para. 0485 - structured to update the  determination of a change in an object, data value, and/or formula that may indicate that the executable object 6502 should be recalculated, para. 1154 - updates the executable object 6502 and/or recalculates result values in response to the user edit value; para. 1185 - the data values 6304 of the document in response to the user formula value; para. 1360 - may be continuously re-evaluated as new data is added.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Sreenivasan, to include wherein the calculation is evaluated according to a user-defined formula
Claim(s) 25:
Claim(s) 25 correspond to Claim 24, and thus, Sreenivasan, Huang, and Boucher teach or suggest the limitations of claim(s) 25 as well.

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable Sreenivasan, in view of Huang, in view of Estrada, and further in view of Boucher.
Claim 26:
	Sreenivasan appears to fail to explicitly disclose wherein the calculation is evaluated according to a user-defined formula.
	Boucher further teaches or suggests wherein the calculation is evaluated according to a user-defined formula (see para. 0186 - determining the VE in response to a user
entered formula; para. 0350 - update the table organization value by applying the user formula value to an entire column of the table; para. 0485 - structured to update the executable object in response to the user edit value and the dependency graph; 1044 – formulas as entered; para. 1051 - options including a reference request. For example, a user 814 may enter an appropriate context, which may include entering the character(s) in any text field in the document 2406, entering the character(s) in a formula field or other selected field in the document; para. 1068 - replacing calculated values and/or formulas with result data having calculations pre-completed. adjusting an update rate of calculated values and/or formulas; para. 1142 - information determined in response to the environment variable 6326 to the user-such as in completing formulas. formula assistant circuit 6219A that exposes the environment variable(s) to a formula editor 6220. An example system 6200 includes a user interacting with a formula editor; para. 1151 - 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Sreenivasan, to include wherein the calculation is evaluated according to a user-defined formula for the purpose of efficiently enabling users to provide and edit formulas to perform desired calculations and cause desired changes to a data model via a convenient interface, as taught in Boucher (1142).

Response to Arguments
Rejections under 35 USC 103:
	Applicant argues Huang fails to teach or suggest “evaluating a calculation against the form data and returning a result.”
	The Examiner respectfully disagrees.
	Huang teaches to interactively re-calculate and update scores associated with the package of data items as the user interacts with the data package via the user interface. col. 1, lines 60-62.  Further, Data items may be associated with one another, and further may relate to a given period of time, place, medium, etc. col. 4, lines 65-67. Further, All the values and indicator shown in the header 201 may be updated interactively and automatically as the user interacts with the system via the user interface and changes aspects of a package. col. 7, lines 60-67. Further, inputs are received from the user, the system may continuously (and/or in response to user inputs) re-obtain event and/or user information (if needed), re-determine scores, re-determine recommendations, and/or update the user interface. col. 12, lines 17-21. In these sections, Huang describes assessing calculations related to specific data objects in a form interface based on user interaction and updating to return results. Accordingly, Huang teaches or suggests “evaluating a calculation against the form data and returning a result.”

In response to applicant's argument that “a POSITA would not have been motivated to combine Sreenivasan and Huang,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner put forth the valuating a calculation against the form data and returning a result for the purpose of efficiently visualizing the propagation of changes through linked data, as taught by Huang (col. 7, lines 43-45).” Huang teaches as the user interacts with the package, the user may be able to easily evaluate an effect that they are having. col. 7, lines 43-45. Further, all the values and indicator shown in the header 201 may be updated interactively and automatically as the user interacts with the system via the user interface and changes aspects of a package. col. 7, lines 64-67. Accordingly, a POSITA would have motivated to combine Sreenivasan and Huang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176